Parker C. J.
delivered the opinion of the Court. We think the verdict in this case stands right, it being for the amount of the reasonable expenses incurred by the plaintiffs for the support of a pauper belonging to the defendant town. Their right to this sum is derived from the general statute providing for the relief and support of paupers,1 and cannot be taken away, except by some subsequent statute, the terms or which must be strictly complied with.
*48The St. 1821, c. 94, [see Revised Stat. c. 46, § 15,] provides, that if the defendant town shall, within thirty days after notice, remove the pauper from the plaintiff town, it shall be charged only at the rate of one dollar per week. The defendants, instead of showing that they did remove, show only that they prepared to do the act, and that they were prevented by the voluntary removal of the pauper.
It is argued, that to all the purposes intended by the legis lature, this removal is equivalent to a removal caused by the defendants ; hut we do not see it in this light: for we think that the great object of the provision was, to give an inducement to towns to admit the settlement of paupers and thereby save the expense of litigation. This purpose is not answered by a voluntary removal.
Technical rules support this construction ; for the removal provided for is to be considered a condition precedent to the diminution of expense.1 Now such a condition must be strictly performed 2 which has not been done in the presen case.

Judgment affirmed.


 See Revised Stat. c. 46, $ 13.


 See Seckonk v. Attleborough, 7 Pick. 155.


 See 1 Chit. Pl. (6th Amer. ed.) 351 to 360, and notes.